Exhibit 10.01

MUTUAL TERMINATION AGREEMENT

This Mutual Termination Agreement (this “Agreement”) is dated September 10, 2018
(the “Effective Date” hereof) by and among SLEEPAID HOLDING COMPANY, a Nevada
corporation ("Seller"), YUGOSU INVESTMENT LIMITED, a Hong Kong corporation
("YIL"), GUANGZHOU SLEEPAID HOUSEHOLD SUPPLIES CO., LTD., a China corporation
("GSHS"), GUANGZHOU YUEWIN TRADING CO., LTD., a China corporation (“GYTC”),
(sometimes referred to collectively hereinafter as the “Selling Group”) AND ZZLL
INFORMATION TECHNOLOGY, INC., a Nevada corporation (“ZZLL”) and its wholly owned
subsidiary, SYNDICORE ASIA LTD. (“SAL”), a Hong Kong corporation (sometimes
referred to collectively hereinafter as the “Buyer Group”).

WHEREAS, the Selling Group and the Buyer Group entered into a Stock Exchange
Agreement (“SEA”) dated March 6, 2018; and

WHEREAS, the Parties have mutually agreed to terminate the Stock Exchange
Agreement.

NOW, THEREFORE, pursuant to the mutual agreement of the Parties, for ten dollars
($10) and other good and valuable consideration, including, without limitation,
the elimination of the obligation of the Buyer Group to transfer consideration
to the Selling Group, the receipt, adequacy and sufficiency of which are hereby
acknowledged, do hereby agree as follows:

1. Capitalized terms used herein that are not otherwise defined shall have the
meanings as given to them in the SEA.  

2. The SEA is hereby terminated as of the Effective Date. For the avoidance of
doubt, the effect of this termination is that all rights and obligations of the
Parties each to the stock of the other are hereby terminated and each party
shall have no further rights or obligation under the SEA, effective immediately.

3. The Selling Group hereby releases the Buyer Group, their officers, employees,
directors, agents and representatives from and against any and all claims,
losses, damages, liabilities, demands, costs and expenses attributable to, or
arising out of or related to the transaction described in the SEA or in the SEA
itself.

4. The Buyer Group hereby releases the Seller Group, their officers, employees,
directors, agents and representatives from and against any and all claims,
losses, damages, liabilities, demands, costs and expenses attributable to, or
arising out of, or related to the transaction described in the SEA or the SEA
itself.

5. The Selling Group hereby agrees to return to ZZLL 12,000,000 (twelve million)
shares of ZZLL common stock, to be retired to ZZLL’s company treasury.

 

6. This Agreement shall be governed and interpreted, and all rights and
obligations of the Parties shall be determined, in accordance with the laws of
the State of Nevada, without regard to its conflict of laws rules. All disputes
with respect to this Agreement, which cannot be resolved by good faith
negotiation among the Parties, shall be brought and heard either in the Nevada
State Courts or a United States District Court located in Nevada. The Parties to
this Agreement each consent to the in personam jurisdiction and venue of such
courts. The Parties agree that service of process upon them in any such action
may be made if delivered in person, by courier service, by facsimile or by
certified mail, postage prepaid, return receipt requested, and shall be deemed
effectively given upon confirmed receipt thereof.

7. This Agreement may be executed in more than one counterpart and any party
hereto may execute any such counterpart, all of which when executed and
delivered shall be deemed to be anoriginal and to which all counterparts, when
fully executed by all of the Parties, taken together shall constitute but one
(1) and the same instrument. It shall not be necessary in making proof of this
Agreement or any counterpart hereof to account for any other counterpart except
to the extent to show that another party signed and delivered the counterpart
under which it is asserted to have certain responsibilities or obligations.

 

-1-

 

8. This Agreement states the entire agreement among the Parties hereto about the
termination of the SEA, and supersedes all and all prior agreements,
commitments, communications, negotiations, offers (whether in writing or oral),
representations, statements, understandings and writings pertaining thereto, and
may not be amended or modified except by written instrument duly executed and
delivered by all of the Parties hereto.

9.

The Parties agree that on the request of another party they shall execute any
and all documents reasonably requested which relate to the SEA or the
transaction described therein.

10. Waiver by any party hereto of any breach or default by any other party of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.

11. In the event that any one or more provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

12. This Agreement contains the entire understandings of the Parties.  There are
no restrictions, agreements, promises, warranties, covenants or undertakings
other than those expressly set forth herein.  This Agreement supersedes and
terminates all prior agreements, arrangements and understandings between the
Parties, whether oral or written, including but not limited to, the SEA.

 SLEEPAID HOLDING COMPANY




By:/s/ Tao Wang

Tao Wang, CEO

YUGOSU INVESTMENT LIMITED




By:/s/ Tao Wang

Tao Wang, Director




GUANGZHOU SLEEPAID HOUSEHOLD SUPPLIES CO., LTD.




By:/s/ Tao Wang

Tao Wang, General Manager




GUANGZHOU YUEWIN TRADING CO., LTD.

 

By:/s/ Tao Wang

Tao Wang, General Manager

AND




ZZLL INFORMATION TECHNOLOGY, INC.

 

By:/s/ Sean Webster

Sean Webster, CEO

 

SYNDICORE ASIA LIMITED

By:/s/ Sean Webster

Sean Webster, Director





 


-2-